               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CALI FRESH, LLC, d/b/a CHRONIC      )
TACOS,                              )
                                    )
              Plaintiff,            )
                                    )
     v.                             )        1:20CV522
                                    )
TWIN CITY FIRE INSURANCE            )
COMPANY,                            )
                                    )
              Defendant.            )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court are two motions to dismiss

filed by Defendant Twin City Fire Insurance Company. (Docs. 25,

27.) Plaintiff Cali Fresh, LLC, d/b/a Chronic Tacos

(“Plaintiff”) has brought this action on behalf of itself and

putative class members to enforce insurance policies that

Plaintiff alleges cover lost business income related to the

COVID-19 pandemic. (Doc. 19.)

     Defendant first moves to dismiss Plaintiff’s Complaint,

(id.), for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6), (Doc. 25). This motion is ripe for adjudication.

Defendant also moves to dismiss Plaintiff’s nationwide class

action claims, pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2),

and Local Rule 7.2. (Doc. 27.) For the reasons stated herein,




    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 1 of 28
this court will grant Defendant’s Motion to Dismiss under Rule

12(b)(6), (Doc. 25), and deny as moot Defendant’s Motion to

Dismiss under Fed. R. Civ. P. 12(b)(1), 12(b)(2), and Local Rule

7.2, (Doc. 27).

I.   BACKGROUND

     A.    Parties

     Plaintiff is a limited liability corporation registered in

North Carolina that, prior to the COVID-19 pandemic, operated

fast-casual restaurants in Chapel Hill, Raleigh, and Wake

Forest, North Carolina. (Amended Class Action Complaint (“ Am.

Compl.”) (Doc. 19) ¶¶ 11-12.) Defendant is a Connecticut company

with its principal place of business in Hartford, Connecticut,

that sold and issued insurance policies to Plaintiff and

putative class members. (Id. ¶¶ 13, 15.)

     B.    Factual Background

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). This court also

considers the insurance policies and Executive Orders referenced

in and attached to Plaintiff’s Amended Complaint, as the parties

do not dispute their authenticity. Am. Chiropractic Ass'n v.

Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004); see

also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,


                                  - 2 -



     Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 2 of 28
322 (2007) (holding that “courts must consider the complaint in

its entirety, as well as other sources courts ordinarily examine

when ruling on Rule 12(b)(6) motions” including “documents

incorporated into the complaint by reference”). The facts, taken

in the light most favorable to Plaintiff, are as follows.

          1.    Plaintiff’s Insurance Policy

     Plaintiff maintained an insurance policy (“the Policy”)

with Defendant for the annual period beginning October 1, 2019,

covering restaurants in Raleigh, Wake Forest, and Chapel Hill,

North Carolina. (Am. Compl. (Doc. 19) ¶¶ 19, 21.) The Policy

provides that Defendant “will pay for direct physical loss of or

physical damage to Covered Property at the premises . . . caused

by or resulting from a Covered Cause of Loss.” (Hartford Ins.

Policy (“Policy”) (Doc. 19-1) at 35.)1 The Policy defines

“Covered Causes of Loss” as “RISKS OF DIRECT PHYSICAL LOSS,”

unless the Policy explicitly lists the loss as excluded or

limits the coverage in another way. (Id. at 36.)

     For “Covered Causes of Loss,” the Policy provides that

Defendant:

     will pay for the actual loss of Business Income
     [Plaintiff] sustain[s] due to the necessary suspension
     of [Plaintiff’s] “operations” during the “period of

     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                 - 3 -



    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 3 of 28
       restoration”. The suspension must be caused by direct
       physical loss of or physical damage to property at the
       “scheduled premises” . . . caused by or resulting from
       a Covered Cause of Loss.

(Id. at 44.)

       In a section entitled “Civil Authority,” the Policy

provides that Defendant’s “insurance is extended to apply to th e

actual loss of Business Income” sustained during a 30-day period

“when access to [Plaintiff’s] ‘scheduled premises’ is

specifically prohibited by order of a civil authority as the

direct result of a Covered Cause of Loss to property in the

immediate area of [Plaintiff’s] ‘scheduled premises’.” (Id. at

45.)

       In the Policy’s “Fungi, Bacteria or Virus Exclusions”

clause (the “Virus Exclusion”), the Policy excludes all losses

caused by a virus. The Virus Exclusion provides:

       i.    “Fungi”, Wet Rot, Dry Rot, Bacteria And
             Virus

             We will not pay for loss or damage caused
             directly or indirectly by any of the following.
             Such loss or damage is excluded regardless of any
             other cause or event that contributes
             concurrently or in any sequence to the loss:

             (1)   Presence, growth, proliferation, spread or
                   any activity of “fungi”, wet rot, dry rot,
                   bacteria or virus.

(Id. at 137.)




                                    - 4 -



       Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 4 of 28
          2.    Plaintiff’s Alleged Business Income Losses

     On March 10, 2020, the Governor of North Carolina issued an

Executive Order declaring a state of emergency due to COVID-19.

(Am. Compl. (Doc. 19) ¶ 40.) On March 17, 2020, the Governor

issued a second order that limited the sale of food and

beverages to carry-out, drive-through, and delivery in order to

abate the hazard posed by COVID-19. (Id. ¶ 43.)

     On March 27, 2020, the Governor issued a third Executive

Order “to mitigate community spread of COVID-19 and to reduce

the burden on the state’s health care providers and facilities,”

stating that all “individuals currently in the State of North

Carolina are ordered to stay at home” except to perform

essential activities, including activities related to health and

safety, to obtain necessary supplies and services, to receive

goods and services provided by an essential business, and to

travel to a place of residence. (Id. ¶¶ 45-47 (internal

citations omitted).)

     Plaintiff alleges that the Governor’s orders “specifically

prohibited Plaintiff’s business from being open and specifically

prohibited access to Plaintiff’s business.” (Id. ¶ 49.)

Plaintiff alleges that it “suffered an actual loss of Business

Income due to the suspension of operations,” (id. ¶ 50), because

“[t]he suspension of Plaintiff’s operations was caused by direct


                                 - 5 -



    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 5 of 28
physical loss of or physical damage to property in the form of

both a loss of access to the insured properties for business

purposes” due to COVID-19 and the Governor’s Orders, “or the

actual damage in the form of the likely physical presence of

COVID-19 on or within the properties, (id. ¶ 52 (internal

quotations omitted).) Moreover, Plaintiff alleges that the

COVID-19 pandemic and the Governor’s orders “separately

implicated” the Policy’s Civil Authority coverage “because

access to the scheduled premises was prohibited order of a civil

authority as the direct result of a ‘RISK[] OF DIRECT PHYSICAL

LOSS’ to property in the immediate area of the schedule premises

from the COVID-19 Pandemic.” (Id. ¶ 53.)

     Plaintiff filed a claim under the Policy, which Defendant

denied on March 30, 2020. (Doc. 19-2 at 2.) Defendant wrote a

letter to Plaintiff explaining that it had denied coverage

because “the coronavirus did not cause property damage at

[Plaintiff’s] place of business or in the immediate area

. . . .” (Id.) Defendant’s letter further stated that, “[e]ven

if the virus did cause damage, it is excluded from the policy”

due to the Policy’s Virus Exclusion. (Id.)

     C.   Procedural History

     Plaintiff filed this action on June 11, 2020, alleging that

its restaurants suffered a business loss covered under


                                 - 6 -



    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 6 of 28
Plaintiff’s policy when Plaintiff was “forced to significantly

curtail its services due to the COVID-19 Pandemic . . . [and]

the executive orders issued by the Governor of North Carolina

. . . .” (Doc. 1 ¶ 1.) On November 6, 2020, Plaintiff filed an

Amended Complaint on behalf of itself and putative class members

who held policies with Defendant, contesting Defendant’s refusal

to pay for business losses incurred during the COVID-19

pandemic. (Am. Compl. (Doc. 19) ¶ 10.)

     On December 4, 2020, Defendant filed its Rule 12(b)(6)

Motion to Dismiss, (Doc. 25), for failure to state a claim,

(Doc. 25), and accompanying corrected brief, (Mem. in Supp. of

Def.’s Mot. to Dismiss (“Def.’s Br.”) (Doc. 37)). Plaintiff

responded on January 18, 2021, (Pl.’s Resp. in Opp’n to Def.’s

Mot. to Dismiss (“Pl.’s Resp.”) (Doc. 31)), and Defendant

replied on February 1, 2021, Doc. 38)).

     Defendant also filed its Rule 12(b)(1) and (b)(2) Motion to

Dismiss Plaintiff’s Nationwide Class Action Claims on

December 4, 2020, (Doc. 27), along with an accompanying brief,

(Doc. 28). Plaintiff responded on January 18, 2021, (Doc. 32),

and Defendant replied on February 1, 2021, (Doc. 36). On March

8, 2021, Defendant filed a Suggestion of Subsequently Decided

Authority regarding its Motion to Dismiss Plaintiff’s Nationwide

Class Action Claims. (Doc. 41.) On March 18, 2021, Plaintiff


                                 - 7 -



    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 7 of 28
filed a Suggestion of Subsequently Decided Authority regarding

Defendant’s motion. (Doc. 42.) On March 19, 2021, Defendant

filed a second Suggestion of Subsequently Decided Authority.

(Doc. 43.)

II.   Motion to Dismiss for Failure to State a Claim

      Defendant first moves to dismiss all counts of the Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. 25.)

      A.    Legal Standard

      To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57).

      When ruling on a motion to dismiss, this court accepts the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.

Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in the

plaintiff’s favor.” Est. of Williams-Moore v. All. One


                                   - 8 -



      Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 8 of 28
Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

     B.   Analysis

     Defendant argues that Plaintiff’s Amended Complaint fails

to state a claim upon which relief may be granted for four

reasons: (1) the Policy’s Virus Exclusion bars Plaintiff’s

claim; (2) Plaintiff did not experience a direct physical lo ss

or direct physical damage to its property; (3) the Policy’s

limited coverage for viruses does not apply; and (4) the

Policy’s Civil Authority provision does not apply. (Def.’s Br.

(Doc. 37) at 13-28.)

          1.    Contract Interpretation Under North Carolina Law

     “[North Carolina law] mandates that the substantive law of

the state where the last act to make a binding contract

occurred, usually delivery of the policy, controls the

interpretation of the contract.” Fortune Ins. Co. v. Owens, 351

N.C. 424, 428, 526 S.E.2d 463, 466 (2000). The parties agree

that North Carolina law governs in this diversity suit. (See

Def.’s Br. (Doc. 37) at 13 n.2; Pl.’s Resp. (Doc. 31) at 8.)




                                 - 9 -



    Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 9 of 28
     “Pursuant to North Carolina law, the interpretation of a n

insurance policy is a question of law . . . .” State Auto Prop.

& Cas. Ins. Co. v. Travelers Indem. Co. of Am., 343 F.3d 249,

254 (4th Cir. 2003). An insurance policy is a contract, and

consistent with contract law, “the goal of construction is to

arrive at the intent of the parties when the policy was issued.”

Woods v. Nationwide Mut. Ins. Co., 295 N.C. 500, 505, 246 S.E.2d

773, 777 (1978).

     If there is an ambiguity as to the meaning of a policy

term, that ambiguity must be resolved in favor of the

policyholder. State Auto Prop. & Cas. Ins. Co., 343 F.3d at 254;

see also Woods, 295 N.C. at 506, 246 S.E.2d at 777. An ambiguity

exists where, in the opinion of the court, “the language of the

policy is fairly and reasonably susceptible to either of the

constructions for which the parties contend.” Wachovia Bank &

Tr. Co. v. Westchester Fire Ins. Co., 276 N.C. 348, 354, 172

S.E.2d 518, 522 (1970). An ambiguity is not established simply

because the policyholder and company disagree on the meaning of

a term. Id. Where “the terms of the policy are plain,

unambiguous, and susceptible of only one reasonable

interpretation, a court will enforce the contract according to

its terms.” ABT Bldg. Prods. Corp. v. Nat’l Union Fire Ins. Co.

of Pittsburgh, 472 F.3d 99, 116 (4th Cir. 2006). The court “may


                                - 10 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 10 of 28
not, under the guise of construing an ambiguous term, rewrite

the contract or impose liabilities on the parties not bargained

for and found therein.” Woods, 295 N.C. at 506, 246 S.E.2d at

777.

            2.   The Virus Exclusion Bars Plaintiff’s Claim

       Defendant argues that the Virus Exclusion bars Plaintiff’s

claim because Plaintiff’s losses were caused by COVID -19, a

virus. (Def.’s Br. (Doc. 37) at 13-18.) This court agrees.

       Federal district courts around the country have held that

virus exclusions in other policies written by Defendant bar

insurance claims for business losses related to the COVID-19

pandemic. See, e.g., Q Clothier New Orleans LLC v. Twin City

Fire Ins. Co., Civil Action No. 20-1470, 2021 WL 1600247, at *7

(E.D. La. Apr. 23, 2021) (“[T]his Court finds that the Virus

Exclusion bars [the plaintiff’s] claims.”), appeal docketed, No.

21-30278 (5th Cir. May 25, 2021); Eye Care Center of New Jersey

v. Twin City Fire Ins. Co., Civ. No. 20-05743, 2021 WL 457890,

at *2-3 (D.N.J. Feb. 8, 2021) (holding coverage barred under a

virus exclusion that excluded loss or damage “caused directly or

indirectly by” the “[p]resence, growth, proliferation, spread or

any activity of . . . virus”); Ultimate Hearing Sols. II, LLC v.

Twin City Fire Ins. Co., Civil Action No. 20-2401, 2021 WL

131556, at *10 (E.D. Pa. Jan. 14, 2021) (same).


                                - 11 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 11 of 28
     Moreover, other courts, including two in this district,

have held that nearly identical virus exclusions in other

insurance companies’ policies bar claims related to the COVID-19

pandemic. See, e.g., Julie’s Inc. v. Hanover Ins. Grp., Inc.,

No. 1:20CV853, 2021 WL 2312532, at *4 (M.D.N.C. June 7, 2021)

(holding policy’s virus exclusion clause barred plaintiff’s

claims); Natty Greene’s Brewing Co., LLC v. Travelers Cas. Ins.

Co. of Am., 503 F. Supp. 3d 359, 364 (M.D.N.C. 2020); Del.

Valley Plumbing Supply, Inc. v. Merchants Mut. Ins. Co. , No.

1:12-cv-08257, 2021 WL 567994, at *4 (D.N.J. Feb. 16, 2021);

Humans & Res., LLC v. Firstline Nat'l Ins. Co., 512 F. Supp. 3d

588, 600 (E.D. Pa. 2021) (holding coverage barred by a virus

exclusion that excluded coverage for loss or damage caused by

“[a]ny virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease”);

Boulevard Carroll Ent. Grp., Inc. v. Fireman's Fund Ins. Co.,

Civil Action No. 20-11771, 2020 WL 7338081, at *2 (D.N.J. Dec.

14, 2020) (barring coverage because “the Policy clearly excludes

coverage for damage, loss or expense arising from a virus.

Because the Stay-at-Home Orders were issued to mitigate the

spread of the highly contagious novel coronavirus, Plaintiff's

losses are tied inextricably to that virus and are not covered

by the Policy”); Kessler Dental Assocs., P.C. v. Dentists Ins.


                                - 12 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 12 of 28
Co., 505 F. Supp. 3d 474, 478-79 (E.D. Pa. 2020) (finding virus

exclusion barred coverage for loss or damage caused by “any

‘virus, bacteria or other microorganism that cause or could

cause physical illness, disease or disability’”); Brian Handel

D.M.D., P.C. v. Allstate Ins. Co., 499 F. Supp. 3d 95, 100 (E.D.

Pa. 2020) (holding the virus exclusion excluded coverage for

loss or damage caused by “[a]ny virus, bacterium or other

microorganism that induces or is capable of inducing physical

distress, illness or disease”); Mark's Engine Co. No. 28 Rest.,

LLC v. Travelers Indem. Co. of Conn., 492 F. Supp. 3d 1051, 1054

(C.D. Cal. 2020) (holding the virus exclusion barred coverage

for loss or damage caused by “any virus, bacterium or other

microorganism that induces or is capable of inducing physical

distress, illness or disease”), appeal docketed, No. 20-56031

(9th Cir. Oct. 6, 2020); Mauricio Martinez, DMD, P.A. v. Allied

Ins. Co. of Am., 483 F. Supp. 3d 1189, 1191 (M.D. Fla. 2020)

(finding virus exclusion barred coverage for loss or damage

caused by “[a]ny virus, bacterium or other microorganism that

induces or is capable of inducing physical distress , illness or

disease”); Franklin EWC, Inc. v. Hartford Fin. Servs. Grp.,

Inc., 488 F. Supp. 3d 904, 907 (N.D. Cal. 2020) (barring

coverage based on virus exclusion that stated “[w]e will not pay

for loss or damage caused directly or indirectly by [virus].


                                - 13 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 13 of 28
Such loss or damage is excluded regardless of any other cause or

event that contributes concurrently or in any sequence to the

loss”); Diesel Barbershop, LLC v. State Farm Lloyds, 479

F. Supp. 3d 353, 361 (W.D. Tex. 2020) (barring coverage based on

virus exclusion that stated insurer “does not insure for a loss

regardless of ‘whether other causes acted concurrently or in any

sequence within the excluded event to produce the loss’” and

finding that “it was the presence of COVID-19 in . . . Texas

that was the primary root cause of Plaintiffs’ businesses

temporarily closing”); Border Chicken AZ LLC v. Nationwide Mut.

Ins. Co., 501 F. Supp. 3d 699, 706 (D. Ariz. 2020) (holding that

“the language in the Virus Exclusion clearly and unambiguously

bars coverage for losses directly and indirectly caused by a

virus”).

     Plaintiff argues that this court should adopt the holding

of the federal district court in Urogynecology Specialist of

Florida LLC v. Sentinel Ins. Co., Ltd, 489 F. Supp. 3d 1297

(M.D. Fla. 2020), (Pl.’s Resp. (Doc. 31) at 13-14), in which the

court held that an insurance contract covered losses due to the

COVID-19 pandemic, Urogynecology, 489 F. Supp. 3d at 1302-03.

     This court finds, however, that Urogynecology is

distinguishable from the instant matter. There, the court

declined to “make a decision on the merits of the plain language


                                - 14 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 14 of 28
of the Policy to determine whether Plaintiff’s losses were

covered” because the district court was not presented with all

of the relevant documents necessary to interpret the language of

the complete policy. Id. at 1302. In the instant matter, this

court has before it all of the relevant policy documents,

including the Virus Exclusion language, and the language

contained in these documents is unambiguous. Moreover, as one

district court has noted, the court in Urogynecology “did not

cite anything . . . that would support a conclusion that a

business shutdown due to a pandemic falls outside the scope of

the virus exclusion.” Founder Inst. Inc. v. Hartford Fire Ins.

Co., 497 F. Supp. 3d 678, 679 (N.D. Cal. 2020), appeal docketed,

No. 21-15404 (9th Cir. Mar. 8, 2021). Accordingly, this court

does not find the court’s holding in Urogynecology persuasive.

     Instead, consistent with the overwhelming majority of

courts’ rulings, this court finds that the Virus Exclusion

clause excludes coverage for loss caused by the COVID-19

pandemic. The language in the Virus Exclusion is not ambiguous:

it expressly excludes coverage or damage caused directly or

indirectly by, or resulting from, any virus. (Policy (Doc. 19 -1)

at 137.) Plaintiff does not contest that COVID-19 is a virus and

that it directly or indirectly caused Plaintiff’s losses, (see

Am. Compl. (Doc. 19) ¶¶ 12, 36-38, 60; Pl.’s Resp. (Doc. 31) at


                                - 15 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 15 of 28
12-13), but rather, argues that the clause does not apply to a

pandemic, (Pl.’s Resp. (Doc. 31) at 12-15).

     Moreover, this court finds Plaintiff’s attempt to

distinguish a “virus” from a “pandemic” unpersuasive. As one

district court has held, “the word ‘pandemic’ describes a

disease’s geographic prevalence, but it does not replace disease

as the harm-causing agent.” Boxed Foods Co. v. Cal. Cap. Ins.

Co., 497 F. Supp. 3d 516, 523 (N.D. Cal. 2020). See also Julie’s

Inc., 2021 WL 2312532, at *4 (holding that a virus and pandemic

were indistinguishable for the purposes of interpreting virus

exclusion clause); W. Coast Hotel Mgmt., LLC v. Berkshire

Hathaway Guard Ins. Cos., 498 F. Supp. 3d 1233, 1242 n.6 (C.D.

Cal. 2020) (holding that plaintiff’s attempt to distinguish

pandemic and virus “defies the plain and unambiguous text of the

Policy and is akin to arguing that a coverage exclusion for

damage caused by fire does not apply to damage caused by a very

large fire”) (internal quotations omitted).

     The Virus Exclusion explicitly excludes viruses from

coverage, with no mention of their geographic prevalence. To

rewrite the Virus Exclusion to allow coverage for a pandemic

would expand the scope of risk undertaken by Defendant and

impermissibly create an ambiguity where none currently exists.

See, e.g., New NGC, Inc. v. ACE Am. Ins. Co., 105 F. Supp. 3d


                                - 16 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 16 of 28
552, 566 (W.D.N.C. 2015) (“The Court is persuaded that

construing this exclusion in a manner to afford coverage would

effectively rewrite the contract . . . .”) (internal citation

omitted). Thus, because the terms of the Policy are “plain,

unambiguous, and susceptible of only one reasonable

interpretation,” this court must “enforce the contract according

to its terms,” ABT Bldg. Prods. Corp., 472 F.3d at 115-16, and

find that Plaintiff’s coverage claims should be rejected as a

matter of law.

          3.     Plaintiff’s Regulatory Estoppel Arguments are not
                 Persuasive

     Plaintiff argues that Defendant’s motion should be denied

based on the doctrine of regulatory estoppel. (Pl.’s Resp. (Doc.

31) at 15-17.) Plaintiff argues that “there was an effort by the

insurance industry . . . to add purported virus exclusions to

policies while not lowering rates,” and that insurance industry

organizations made misleading statements that virus exclusions

were “only meant to ‘clarify’ that coverage for ‘disease -causing

agents’ has never been in effect and was never intended to be

included in the property policies.” (Id. at 16.) Plaintiff

argues that Defendant’s conduct “may be even more misleading

because Defendant added in the purported Virus Exclusion . . .

an endorsement to the policy entitled ‘Limited Fungi, Bacteria

or Virus Coverage,’ thereby making it appear to afford coverage

                                - 17 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 17 of 28
and not be an exclusion.” (Id.) Plaintiff asserts discovery is

necessary to understand “what representations were made to

insurance regulators in North Carolina regarding the addition of

the ‘Limited Fungi, Bacteria or Virus Coverage’ which Defendant

now asserts bars all coverage from viruses.” (Id.)

     This court finds this argument unpersuasive, as North

Carolina has not adopted the specific doctrine of regulatory

estoppel for which Plaintiff advocates. Plaintiff cites only

cases interpreting Pennsylvania law. (Id. at 15 (citing Sunbeam

Corp. v. Liberty Mut. Ins. Co., 781 A.2d 1189, 1192-93 (Pa.

2001); Hussey Copper, Ltd. v. Royal Ins. Co. of Am., 567

F. Supp. 2d 774, 787 (W.D. Pa. 2008)).)

     Instead, the North Carolina Supreme Court has held that

insured parties may not use the doctrine of estoppel to bring

within the coverage of a policy risks not covered by its terms

or risks expressly excluded from its terms. Hunter v. Jefferson

Standard Life Ins. Co., 241 N.C. 593, 595, 86 S.E.2d 78, 80

(1995); Pearce v. Am. Def. Life Ins. Co., 316 N.C. 461, 466, 343

S.E.2d 174, 177 (1986). Federal courts interpreting North

Carolina law have declined to consider regulatory estoppel

arguments. See, e.g., Julie’s Inc., 2021 WL 2312532, at *5

(holding that North Carolina has not adopted this doctrine of

regulatory estoppel); 7th Inning Stretch LLC v. Arch Ins. Co.,


                                - 18 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 18 of 28
Civil Action No. 20-8161, 2021 WL 800595, at *3 n.6 (D.N.J. Jan.

19, 2021) (“Regulatory estoppel . . . has not been adopted [in]

North Carolina . . . Therefore, Plaintiffs may not rely on

regulatory estoppel to challenge the validity of the Policies’

virus exclusion provision.”); Wysong and Miles Co. v. Emps. Of

Wausau, 4 F. Supp. 2d 421, 432 (M.D.N.C. 1998) (“The rule

preventing the use of estoppel to bring within the coverage of a

policy risks not covered by its terms or risks expressly

excluded from its terms applies to this case as well.”).

     Applying the North Carolina Supreme Court’s precedent,

because the Policy unambiguously excludes claims due to virus,

see discussion supra Part II.B.2, this court will not use

estoppel as a grounds upon which to grant relief to Plaintiff .

          4.   This Court Need Not Examine Whether the Policy’s
               Physical Loss or Damage and Civil Authority
               Provisions Are Satisfied

     The parties dispute the meaning of the phrase “direct

physical loss of or physical damage to Covered Property ,” as

used in the Policy, (Policy (Doc. 19-1 at 35), and whether it

applies to Plaintiff’s claims, (Def.’s Br. (Doc. 37) at 19;

Pl.’s Resp. (Doc. 31) at 11). Moreover, the parties dispute

whether Plaintiff is entitled to coverage under the Policy’s

Civil Authority provision. (Def.’s Br. (Doc. 37) at 25; Pl.’s

Resp. (Doc. 31) at 21-23.) This provision states that “insurance


                                - 19 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 19 of 28
is extended to apply to the actual loss of Business Income”

sustained during a 30-day period “when access to [Plaintiff’s]

‘scheduled premises’ is specifically prohibited by order of a

civil authority as the direct result of a Covered Cause of Loss

to property in the immediate area of [Plaintiff’s] ‘scheduled

premises’.” (Policy (Doc. 19-1) at 45.)

     This court finds that a covered cause of loss is a

necessary element of both provisions. (See id. at 35, 45.)

Because this court has found that the Policy’s Virus Exclusion

provision excludes COVID-19 as a covered cause of loss, see

discussion supra Part II.B.2, this necessary element is not

satisfied. Accordingly, this court need not consider whether

COVID-19 constitutes “direct physical loss . . . or physical

damage” or whether Plaintiff is entitled to coverage under the

Civil Authority provisions. (Policy (Doc. 19-1) at 35.) See also

Julie’s Inc., 2021 WL 2312532, at *5 (“[H]aving found the Virus

Exclusion applicable here, it is not necessary to examine the

issue of whether COVID-19 constitutes ‘direct physical loss or

damage’ under the Business Income [or] Civil Authority . . .

provision[] of the Policy.”); Natty Greene’s Brewing Co., 503

F. Supp. 3d at 364 n.4 (“The court need not resolve questions

about coverage provisions since the virus exclusion applies

. . . .”).


                                - 20 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 20 of 28
          5.   The Policy’s Limited Coverage is Inapplicable

     Through its Virus Exclusion, the Policy generally excludes

all losses caused by a virus. (Policy (Doc. 19-1) at 137.) The

Policy does, however, have an exception for “Limited Coverage

for ‘Fungi’, Wet Rot, Dry Rot, Bacteria and Virus” (“Limited

Coverage”). (Id. at 138.) The parties dispute whether the

Limited Coverage applies to Plaintiff. (Def.’s Br. (Doc. 37) at

22-24; Pl.’s Resp. (Doc. 31) at 18-19.)

     The Limited Coverage section is subdivided into six

subsections labeled (a) through (f). (Policy (Doc. 19-1 at 138-

39.) Subsections (a) and (b) indicate that this limited coverage

applies only if the policyholder demonstrates both that (1) the

virus is the result of equipment breakdown or a “specified cause

of loss” other than lightning or fire; and (2) the virus

resulted from “loss or damage.” (Id. at 138.) The Policy defines

loss or damage as “[d]irect physical loss or direct physical

damage to Covered Property caused by . . . virus, including the

cost of removal” of the virus, the “cost to tear out and rep lace

any part of the building or other property as needed to gain

access” to the virus, and the “cost of testing performed after

removal, repair, replacement or restoration of the damaged

property is completed . . . .” (Id.) Moreover, Subsection (f)

states:


                                - 21 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 21 of 28
     The following applies only if a Time Element Coverage
     applies to the “scheduled premises” and only if the
     suspension of “operations” satisfies all the terms and
     conditions of the applicable Time Element Coverage.

     (1)   If the loss which resulted in “fungi”, wet or dry
           rot, bacteria or virus does not in itself
           necessitate a suspension of “operations”, but
           such suspension is necessary due to loss or
           damage to property caused by “fungi”, wet or dry
           rot, bacteria or virus, then our payment under
           the Time Element Coverage is limited to the
           amount of loss and expense sustained in a period
           of not more than 30 days unless another number of
           days is indicated in the Declarations.

(Id. at 138-39.)

     Plaintiff argues that subsection (f) provides freestanding

time element coverage for viruses limited to 30 days, separate

and distinct from the limited coverage described in Subsections

(a) and (b). (Pl.’s Resp. (Doc. 31) at 18-19.) This court

disagrees, finding instead that Subsection (f) addresses the

length of time Business Income and Extra Expense losses would be

covered where the underlying loss does not cause operations to

be suspended, but the resulting virus does.

     Under North Carolina law, “[t]he various terms of [a]

policy are to be harmoniously construed, and if possible, every

word and every provision is to be given effect.” Woods, 295 N.C.

at 506, 246 S.E.2d at 777. “[I]f the meaning of the policy is

clear and only one reasonable interpretation exists, the courts

must enforce the contract as written[.]” Id. A reasonable


                                - 22 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 22 of 28
reading of the Policy clearly demonstrates that the subsections

of the Limited Coverage provide indivisible coverage, rather

than standalone coverage under each subsection.

     First, the Policy’s language and structure clearly

demonstrate that Subsection (f) only applies if the other

conditions of the Limited Coverage exist. The Declarations

referenced in Subsection (f) state that the Limited Coverage

“includ[es] business income and extra expense coverage for: 30

DAYS.” (Policy (Doc. 19-1) at 17.) Consistent with a reasonable

reading of the Limited Coverage section to provide business

expenses only where all conditions of the Limited Coverage are

satisfied, there is no standalone business income virus or extra

expense coverage indicated on the Declarations page.

     Second, the use of common language throughout the Limited

Coverage clearly demonstrates that the subsections are to be

read together. For example, Subsection (b) states that “[a]s

used in this Limited Coverage, the term loss or damage means

. . . .” (Id. at 138.) This language unambiguously demonstrates

that the term “loss or damage” applies to the entire Limited

Coverage section of the Policy, not just Subsection (b).

Similarly, Subsections (a) and (f) both require that the virus

be the result of an underlying covered cause of loss. ( Compare

id. (“The coverage described . . . applies when the . . . virus


                                - 23 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 23 of 28
is the result of one or more of the following causes . . . .”),

with id. at 138-39 (“If the loss which resulted in . . . virus

does not in itself necessitate a suspension of “operations”, but

such suspension is necessary due to loss or damage to property

caused by . . . virus . . . .”).)

     Third, the only way to read the Virus Exclusion and the

Limited Coverage in harmony is to read Subsection (f) as

applying only where the requirements of Subsections (a) and (b)

are met. Plaintiff has not alleged that the virus was caused by

the particular specified causes of loss indicated in the Policy

or from an equipment breakdown. (Pl.’s Resp. (Doc. 31).) If this

court were to adopt Plaintiff’s interpretation and regard

Subsection (f) as providing standalone coverage, this court

would not give full effect to the Virus Exclusion, which

expressly states that viruses are not a covered cause of loss.

     This court finds Plaintiff’s citation to Independence

Barbershop LLC v. Twin City Fire Ins. Co.¸ No. A-20-CV-00555-

JRN, 2020 WL 6572428 (W.D. Tex. Nov. 4, 2020), unpersuasive.

(Pl.’s Resp. (Doc. 31) at 18.) In Independence Barbershop, the

district court interpreted a similar Limited Coverage provision

in isolation without considering how it operated with the policy

as a whole, as required under North Carolina law. 2020 WL

6572428, at *4. Instead, this court finds persuasive the


                                - 24 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 24 of 28
interpretation in Colgan v. Sentinel Ins. Co., No. 20-cv-04780-

HSG, 2021 WL 472964, at *5 (N.D. Cal. Jan. 26, 2021), appeal

docketed, No. 21-15332 (9th Cir. Feb. 25, 2021), in which the

district court “read[] the Limited Virus provision in context,

with reference to its subparts, and as an exception to the Virus

Exclusion.” In that case, the court found that the “Time Element

Coverage” did not provide standalone coverage, “but instead,

[was] triggered when the other requirements of the Limi ted Virus

provision [were] met.” Id.

     For these reasons, this court finds that the Limited

Coverage is inapplicable to Plaintiff as a matter of law. In the

absence of a claim upon which relief could be granted, this

court will grant Defendant’s motion and dismiss Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

III. Motion to Dismiss Plaintiff’s Nationwide Class Action
     Claims

     Defendant also moves to dismiss all counts of the Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2), and

Local Rule 7.2. (Doc. 27.)

     This court recognizes that neither party has brought a

motion to certify class. Fed. R. Civ. P. 23(c)(1) provides that

“[a]t an early practicable time after a person sues or is sued

as a class representative, the court must determine by order

whether to certify the action as a class action.” Fed. R. Civ.

                                - 25 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 25 of 28
P. 23(c)(1). Although “analysis of a prospective class’ s

compliance with Rule 23 is not appropriately considered on a

motion to dismiss, but should instead be addressed in a motion

brought pursuant to Rule 23(c)(1)(A),” Lesser v. Balt. City Bd.

of Sch. Comm’rs, Civil No. JKB-17-046, 2017 WL2733938, at *2 (D.

Md. June 26, 2017), “[t]o require notice to be sent to all

potential plaintiffs in a class action when the underlying claim

is without merit is to promote inefficiency for its own sake.”

Marx v. Centran Corp., 747 F.2d 1536, 1552 (6th Cir. 1984). Even

if neither party moves for a Rule 23(c)(1) decision, “the court

has an independent obligation to decide whether an action

brought on a class basis is to be so maintained.” 7AA Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1785 (3d ed. 2018). Accordingly, where reasonable under the

circumstances, courts may rule on 12(b)(6) motions prior to

class certification. See, e.g., Twombly, 550 U.S. at 550

(affirming dismissal of antitrust claims prior to ruling on

class certification); McReynolds v. Merrill Lynch & Co., 694

F.3d 873, 879 n.4 (7th Cir. 2012) (“[T]here is no fixed

requirement that the court must always defer a decision on a

Rule 12(b)(6) motion until after the court addresses class

certification.”). Indeed, this approach appears to ha ve been

contemplated by the drafters of the Federal Rules of Civil


                                - 26 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 26 of 28
Procedure. See Fed. R. Civ. P. 23(c)(1) advisory committee’s

notes to 2003 amendment (“The party opposing the class may

prefer to win dismissal or summary judgment as to the individual

plaintiffs without certification and without binding the class

that might have been certified.”).

       Because this court will dismiss Plaintiff’s Complaint

pursuant to Fed. R. Civ. P. 12(b)(6), see discussion supra Part

II, Defendant’s Motion to Dismiss Plaintiff’s Nationwide Class

Action Complaint, (Doc. 27), will be denied as moot or not ripe.

IV.    CONCLUSION
       For the reasons set forth herein, this court finds that

Defendant’s Rule 12(b)(6) Motion to Dismiss Plaintiff’s Amended

Class Action Complaint, (Doc. 25), for failure to state a claim

should be granted; and Defendant’s Rule 12(b)(1) and (b)(2)

Motion to Dismiss Plaintiff’s Nationwide Class Action Claims,

(Doc. 27), will be denied as moot.

       IT IS THEREFORE ORDERED that Defendant’s Rule 12(b)(6)

Motion to Dismiss Plaintiff’s Amended Class Action Complaint,

(Doc. 25), for failure to state a claim is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Rule 12(b)(1) and

(b)(2) Motion to Dismiss Plaintiff’s Nationwide Class Action

Claims, (Doc. 27), is DENIED AS MOOT.




                                   - 27 -



      Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 27 of 28
    IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE.

    A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

    This the 16th day of August, 2021.



                                 __________________________________
                                    United States District Judge




                                - 28 -



   Case 1:20-cv-00522-WO-JLW Document 44 Filed 08/16/21 Page 28 of 28
